COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION

Cause Number:              01-17-00913-CV
Trial Court Cause
Number:                    2015-77477
Style:                     Refugio Sanchez v Precision Drilling Company, LP
Date motion filed:         September 30, 2019
Type of motion:            Motion for extension of time to file response to motion for rehearing
Party filing motion:       Appellee
Document to be filed:      Response to motion for rehearing


If motion to extend time:
         Original due date:                            October 3, 2019
         Number of previous extensions granted:        0
         Date Requested:                               October 24, 2019

Ordered that motion is:

              Granted
                    If document is to be filed, document due: October 24, 2019
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________




Judge's signature: /s/ Peter Kelly
                           Acting individually         Acting for the Court

Panel consists of      Justices Lloyd, Kelly, and Hightower

Date: October 3, 2019